Citation Nr: 1412264	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from December 1951 to December 1953 and from January 1954 to May 1978. The Veteran died on February [redacted], 2005. The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which reopened the previously denied claim for service connection for the cause of the Veteran's death, but denied the underlying benefit sought.

With regard to the appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1. A July 2005 rating decision determined that the Veteran's cause of death was not related to his military service; the appellant did not appeal, and the decision became final.

2. Evidence received since the July 2005 rating decision is not cumulative and redundant, addresses a previously unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.

3. The Veteran was exposed to herbicides during his military service.

4. The Veteran died in February 2005; the death certificate shows that the immediate cause of death was respiratory failure with adenocarcinoma with metastasis to the lungs, primary malignancy of adenocarcinoma of hard palate as the underlying causes.

5. At the time of his death, service connection was in effect for bilateral hearing loss, osteoarthritis of the right knee, and a left knee replacement.

6. The Veteran's fatal adenocystic carcinoma of the nasopharnyx with pulmonary metastasis was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

7. There was no disability of service origin or a service-connected disability that caused or contributed to the Veteran's death.



CONCLUSIONS OF LAW

1. The unappealed July 2005 rating decision that denied service connection for the Veteran's cause of death is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Since the unappealed July 2005 rating decision, new and material evidence sufficient to reopen the appellant's claim of service connection for the Veteran's cause of death has been received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The Veteran's fatal adenocystic carcinoma of the nasopharnyx with pulmonary metastasis was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

As for the appellant's claim for service connection for the Veteran's cause of death, upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). Also, where a previously denied claim is being reopened, the notice must inform the claimant of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the Board acknowledges that the appellant was not provided specific Kent notice, such error is deemed harmless because the Board is reopening the claim and the RO provided the appellant pre-adjudication notice by a letter dated in September 2010, which explained to the appellant the evidence and information necessary to substantiate a claim of service connection for the cause of death (i.e., evidence that the Veteran died from a service-related injury or disease, and the requirements to establish service connection), the responsibilities of the appellant and VA in obtaining such evidence, and the requirements to establish an effective date. Although the September 2010 notice did not address specifically list the disabilities which were service-connected prior to the Veteran's death, the previous July 2005 rating decision, the January 2011 rating decision, and the September 2012 statement of the case all informed the appellant of such.

VA has obtained the late Veteran's service treatment records and assisted the appellant in obtaining private medical evidence and a pertinent medical opinion. The Board notes that in November 2012, the appellant's attorney expressed interest in submitting additional evidence upon the claim being forwarded to the Board.  On February 24, 2014, notice was sent to the appellant and her attorney informing them that the Board was in receipt of her case; no additional evidence has been received to date. Therefore, the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board finds that the opinion obtained in this case is adequate. It is predicated on a substantial review of the record and medical findings and considers the late Veteran's complaints, symptoms and history, as well as the appellant's contentions. Accordingly, VA's duty to make reasonable efforts to assist the appellant with her claim has been met. 38 C.F.R. § 5103A.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 



Analysis-New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering the Secretary's duty to assist, including assistance that might implicate an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the appellant's previously denied claim of entitlement to service connection for the Veteran's cause of death. After a review of the evidence of record, the Board finds that new and material evidence has been received. 

The evidence of record at the time of the July 2005 rating decision consisted of the Veteran's service treatment records, dating from 1951 to 1978 which document treatment for laryngeal polyps, the Veteran's death certificate, and a Columbia VAMC discharge summary report. Service connection was denied on the grounds that the evidence failed to show that the Veteran's cause of death was related to his military service. 

Evidence received since the July 2005 rating decision consists of additional VA treatment records pertaining to the Veteran's fatal illness. As the RO ostensibly reopened the appellant's claim based upon the additional treatment records, it subsequently obtained a December 2010 medical etiology opinion in efforts to fulfill its duty to assist requirements, which addresses the question of whether the Veteran's in-service laryngeal polyps, including treatment for such, were related to or materially contributed to the direct cause of the Veteran's death from adenocystic carcinoma of the nasopharynx and palate with pulmonary metastasis. When considered most liberally, this additional evidence raises a reasonable possibility of substantiating the appellant's claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). This evidence is considered new because it was received after the July 2005 rating decision, and was therefore not previously considered. The evidence is material because it is not cumulative or redundant and it addresses the unestablished fact of a nexus to service, which was the element of service connection lacking.

Pursuant to the Court's holding in Shade and presuming the credibility of evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the additional medical evidence addressing the Veteran's fatal illness, at the very least, suggests that a nexus of some sort may be present and therefore raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the appellant's claim for service connection for the Veteran's cause of death.  In this case, the duty to assist was triggered and a medical opinion was obtained, implicating the theory of a potential relationship between the Veteran's death and his presumptive exposure to herbicides in service.  

Law and Regulations- Presumptive & Direct Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but, rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3). 

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions. Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304. Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

For certain chronic disorders, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2013).

Presumptive service connection for certain disorders as a result of Agent Orange exposure, is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. 

Generally, service connection requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the in-service disease or injury and the present disability. 38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999). Under 38 C.F.R. § 3.303(b), the nexus element for a chronic disability may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology. Barr, 21 Vet. App. at 307; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Merits of the Claim:

The appellant contends that the Veteran died from lung cancer, to include as secondary to his exposure to Agent Orange while stationed in the Republic of Vietnam during active service.

The Board notes that at the time of the Veteran's death, service connection was in effect for bilateral hearing loss, osteoarthritis of the right knee, and a left knee replacement.

The Veteran died in February 2005. The death certificate lists his immediate cause of death as respiratory failure with adenocarcinoma with metastasis to the lungs, primary malignancy of adenocarcinoma of hard palate as the underlying causes. The death certificate also noted that tobacco use probably contributed to the Veteran's death. The Veteran was initially diagnosed with this condition in 2001.

As noted above, under the authority granted by the Agent Orange Act of 1991, when a Veteran has service in Vietnam, he will be presumed to have been exposed to herbicides. VA has determined that a positive association exists between exposure to herbicides and the subsequent development of certain, enumerated conditions which become manifest to a compensable degree within one year from service. 

Review of the Veteran's service records reveals that he served in Vietnam, therefore herbicide exposure is conceded. However, the Veteran's adenocystic carcinoma of the nasopharynx with pulmonary metastasis is not included in the enumerated list of conditions. The Board notes that a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a). See 38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 243 (1997) (providing that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure). Therefore, service connection on a presumptive basis for herbicide exposure is not warranted, as the Veteran's primary cancer site was in the nasopharnyx and palate. 

Nevertheless, even if the Veteran is found not to be entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis. Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the Veteran's service treatment records reveal that he was treated and diagnosed with laryngeal polyps with hoarseness during service in 1974, which included surgical removal. The Veteran was seen again in 1978 for a recurrence. His May 1978 separation examination report indicated normal a throat and lungs. The Veteran indicated on his 1978 report of medical history during separation that he had ear, nose, and throat trouble, but that he had no tumors or cancer.

Review of the Veteran's private medical records reveal an initial diagnosis of "palate: adenoid cystic carcinoma" in December 2001 from EAMC. The remaining private medical records from various providers document ongoing treatment and care for the Veteran's cancer, to include radiation therapy, CAT scans, radiology reports, tooth extractions, discharge/death summary reports, etc. Additionally, a January 2002 oncology report from SCOA, P.A. noted that the Veteran smoked on an off for "many years". Other medical records also indicated that the Veteran smoked cigarettes and cigars. The Board notes that none of the private medical evidence establishes a relationship between the Veteran's in-service laryngeal polyps and his fatal cancer.

In December 2010 a VA medical etiology opinion was obtained and associated with the claims file. The opinion report documents that the physician reviewed the claims file and rendered a negative opinion regarding whether the Veteran's in-service laryngeal polyps were related to or materially contributed to the direct cause of the Veteran's death. Specifically, the physician found that it was less likely than not that the Veteran's in-service laryngeal polyps were related to or materially contributed to his direct cause of death- adenocystic carcinoma of the nasopharnyx and palate with pulmonary metastasis. He supported his opinion by stating that he believed that the Veteran's nasopharyngeal cancer with pulmonary metastasis was a result of his long term smoking. Furthermore, he stated that the Veteran was diagnosed with laryngeal polyps during service, but that his cancer was actually a nasopharnyx cancer involving the palate and not necessarily a laryngeal cancer. Finally, the physician stated that VA treatment records indicated that the Veteran was a long-term smoker and that he was noncompliant with evaluation and treatment for the malignancy. Therefore, he believed that his cancer was completely unrelated to his previous in-service diagnosis of laryngeal polyps, which were a separate disease entity.

The Board has considered the lay assertions put forth by the appellant. In this regard, the Board recognizes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of establishing service connection. For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions, and their lay testimony as to a continuity of symptomatology can serve to establish an association to service. However, the Board finds that a lay person is not competent to offer an opinion on a matter such as this, which clearly requires medical expertise to address. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Other than the appellant's assertions, the only remaining evidence on point is the December 2010 VA medical opinion. In this regard, the Board notes that the VA medical opinion is unfavorable on whether the in-service laryngeal polyps, to include treatment for such, caused or contributed materially or substantially to his death. Indeed, the opinion explains that the in-service laryngeal polyps were a separate disease entity and that the Veteran's cancer was a nasopharnyx cancer and not a laryngeal cancer. Furthermore, the opinion stated that the Veteran's cancer was a result of his long-term smoking. Additionally, it is noted on the Veteran's death certificate that tobacco use probably contributed to his death and medical records document a history of smoking as well. Given that this is the only competent and probative evidence of record, and it is negative, the claim must be denied. Gilbert, supra.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). While malignant tumors are enumerated in the 3.309(a) list, the Veteran's adenocystic carcinoma of the nasopharnyx and palate with pulmonary metastasis did not manifest to a compensable degree within one year of from the date of service separation. In fact, the Veteran was discharged from active duty in 1978 and he was not diagnosed with cancer until 2001.

The Board is sympathetic to the appellant for her loss. However, for the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence. Therefore, the claim must be denied.

	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for the Veteran's cause of death has been received; to that extent only, the appeal is granted.

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


